*233Order, Supreme Court, New York County (Marylin Diamond, J.), entered September 23, 2002, which denied defendant’s motion pursuant to CPLR 4404 (b) for a new trial upon his counterclaim for waste, unanimously affirmed, with costs.
The minimal appellate record before us provides no basis to conclude that the trial court erred in denying defendant’s motion for a new trial. Defendant’s self-serving account of the events leading to the alleged decrease in potential profits from the building he owned with his family members affords no ground for us to conclude that the trial court’s determination that the counterclaim should be dismissed was premised upon mistakes of fact and erroneous trial rulings, as defendant contends. Concur—Andrias, J.P., Rosenberger, Williams and Lerner, JJ.